     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 1 of 7




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION


MARTIQUE L. KING,                    )
                                     )
             Plaintiff,              )
                                     )
v.                                   )             CV419-263
                                     )
OFFICER CONTRERAS ALAN               )
and SOUTHERN DISTRICT                )
OF GEORGIA,                          )
                                     )
             Defendants.             )


       ORDER AND REPORT AND RECOMMENDATION

     Plaintiff Martique King applied for, doc. 2, and was granted in forma

pauperis (IFP) status, doc. 3. The Court has since become aware that he

has on at least three prior occasions filed meritless actions while

proceeding IFP. The Court, therefore, VACATES its prior order granting

leave to proceed IFP and RECOMMENDS that the motion be DENIED

and the case DISMISSED.
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 2 of 7




      Under the Prison Litigation Reform Act (PLRA), an indigent

prisoner is barred from proceeding IPF after filing three meritless actions.

28 U.S.C. § 1915(g). The provision states:

      In no event shall a prisoner bring a civil action or appeal a
      judgment in a civil action or proceeding under this section if
      the prisoner has, on three or more prior occasions, while
      incarcerated or detained in any facility, brought an action or
      appeal in a court of the United States that was dismissed on
      the grounds that it is frivolous, malicious, or fails to state a
      claim upon which relief may be granted, unless the prisoner is
      under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). In 2011, plaintiff filed a series of seemingly

retaliatory lawsuits against various officials and institutions related to his

criminal prosecution and incarceration. Several of these constitute strikes

under § 1915(g).

      In King v. Sheriff Al St. Lawrence, plaintiff sued the local sheriff in

his role as jail supervisor. King v. Sheriff Al St. Lawrence, CV4:11-187,

doc. 1 (S.D. Ga. Aug. 1, 2011). In dismissing the case, the Court found that

plaintiff had failed to state a viable claim under 42 U.S.C. § 1983. Sheriff

Al St. Lawrence, CV4:11-187, doc. 6 (S.D. Ga. Nov. 2, 2011) adopted doc. 8

(Nov. 30. 2011). Despite being a named defendant, no allegations were

made against St. Lawrence. Id. at 3. The Court also found that the relief

sought could only be pursued through 28 U.S.C. § 2241 as habeas, id. 3–4.
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 3 of 7




See Critten v. Donald, 2007 WL 3102161 (S.D. Ga. Oct. 22, 2007) (holding

that dismissal of a complaint brought under § 1983 for failure to state a

claim constitutes a strike under § 1915(g) even where the claim might be

refiled as a habeas petition.).

      In King v. Stokes, plaintiff sued the judge in his state criminal case,

alleging that he committed perjury by improperly certifying that his

waiver of a preliminary hearing was free and voluntary. CV4:11-188, doc

1 (S.D. Ga. Aug. 1, 2011). The remedy that he sought was for the federal

courts to assume jurisdiction over the case. Id. at 2–3. In dismissing the

case as frivolous and for failure to state a claim, the Court noted that

plaintiff did not allege a deprivation of a right—as he was not entitled to a

preliminary hearing having been indicted—and failed to support any

allegation of misfeasance by the judge. King v. Stokes, 2011 WL4083608,

at * 1 (S.D. Ga. Sep. 13, 2011) adopted 2011 WL4553070 (S.D. Ga. Sep. 27,

2011). The Court also noted that the relief sought could not be granted as

it would require the impermissible interference with a state judicial action

and any attempt to seek monetary relief would be barred by judicial

immunity. Id. at 2.
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 4 of 7




     In King v. Ihrig, plaintiff sued his public defender, alleging

dishonesty, “improper and illegal behavior,” and failure to provide

adequate representation related to the waiver of his preliminary hearing.

King v. Ilhrig, CV4:11-189, doc. 1 (S.D. Ga. Aug. 1, 2011). In dismissing

the case, the Court found that plaintiff failed to state a claim upon which

relief could be granted as public defenders are not state actors and,

therefore, cannot be the subject of 28 U.S.C. § 1983 claims. Ilhrig, CV

4:11-189, doc. 7 at 3–4 (S.D. Ga. Nov. 2, 2011) adopted doc. 9 (Nov. 17,

2011).

     In King v. Grindle, plaintiff also sued the prosecutor assigned to his

criminal case, alleging prosecutorial misconduct related to pursuing his

prosecution as punishment for a prior crime. King v. Grindle, CV4:11-

199, doc. 1 (S.D. Ga. Oct. 8, 2011). In dismissing the case for failure to

state a claim, the Court observed that plaintiff’s requested relief was not

available as it would require the intervention of the federal courts in an

ongoing state criminal matter or must be sought though a habeas action.

Grindle, CV4:11-199, doc. 7 at 3–6 (S.D. Ga. Nov. 2, 2011) adopted doc. 9

(Nov. 30, 2011).
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 5 of 7




     In King v. Eastern Judicial Circuit of Georgia, plaintiff alleged that

an entire state judicial circuit conspired to detain him without a

preliminary hearing or probable cause determination. King v. E. Judicial

Circuit of Georgia, CV4:10-250, doc. 1 at 5 (S.D. Ga. Oct. 11, 2011). In

dismissing the complaint for failure to state a claim upon which relief

could be granted, the Court found that plaintiff not only failed to overcome

the hurdle of sovereign immunity but, in fact, raised nothing more than

unsupported conclusory allegations.       E. Judicial Circuit of Georgia,

CV4:10-250, doc. 6 at 2–5 (S.D. Ga. Nov. 9, 2011) adopted doc. 9 (Nov. 30,

2011).

     As plaintiff has accumulated at least tree prior strikes, he may only

proceed with this case by alleging an “imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g). To qualify for this exception, a plaintiff must

allege more than a speculative or generalized risk. See Sutton v. Dist.

Atty’s Office, 334 F. App’x. 278, 279 (11th Cir. 2009) (general assertions of

risk are “insufficient to invoke the exception to § 1915(g) absent specific

fact allegations of ongoing serious physical injury, or of a pattern of

misconduct evidencing the likelihood of imminent serious physical injury.”

(internal quotation omitted)); see also Abdullah v. Migoya, 955 F. Supp.
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 6 of 7




2d 1300, 1307 (S.D. Fla. 2013) (“A plaintiff must provide the court with

specific allegations of present imminent danger indicating that a serious

physical injury will result if his claims are not addressed.”). Plaintiff has

not alleged that he is in imminent danger and the Court struggles to image

how imminent physical injury might exist in an unlawful arrest claim.

      As plaintiff is barred from proceeding IFP by § 1915(g) and has failed

to established that he should be excepted from the prohibition, the Court

VACATES its prior grant of IFP status and RECOMMENDS that the

motion be DENIED. Having filed three meritless claims, plaintiff “must

pay the full filing fee at the time he initiates suit” in order to bring future

cases before the Court. Therefore, it is RECOMMENDED that the

Complaint be DISMISSED WITHOUT PREJUDICE.

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule

72.3. Within 14 days of service, any party may file written objections to

the R&R with the Court and serve a copy on all parties. The document

should be captioned “Objections to Magistrate Judge’s Report and

Recommendations.” Any request for additional time to file objections
     Case 4:19-cv-00263-WTM-CLR Document 9 Filed 12/08/20 Page 7 of 7




should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the   magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED,

this 8th day of December, 2020.



                                         _______________________________
                                         __________________________
                                         CHRISTOOPHER L. RAY
                                          HRISTOPHER
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA
